Citation Nr: 1300094	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  07-13 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to service connection for a bilateral knee disorder. 

2.  Entitlement to service connection for a back disorder, to include as secondary to bilateral knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel




INTRODUCTION

The Veteran had active military service from August 1978 to July 1986. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal of a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta , Georgia. 

When this case was previously before the Board in February 2009 and October 2011 it was remanded for additional development.  The case is now before the Board for final appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that the Veteran's claims require additional development.  

The Board finds that an April 2009 VA examination report and a March 2012 VA examination report provide inconsistent diagnoses with respect to the Veteran's back.  The September 2009 report provides a pertinent impression of early degenerative arthritis in the dorsal lumbar spine.  The March 2012 VA examination report, written by the same VA examiner, provides a pertinent diagnosis of lumbar-sacral strain.  Each report refers to VA X-ray results, but neither report provides the actual X-ray findings.  As a result of these inconsistencies, the actual diagnosis of the Veteran's low back disability is unclear.  

The Board also finds that the March 2012 VA examination report fails to adequately address the Veteran's assertions.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Specifically, the report ignores the Veteran's assertions, as supported by a revised February 2009 private medical statement, that rappelling from helicopters during active duty caused his bilateral knee disability.  These assertions are consistent with the Air Assault Badge listed on the Veteran's DD 214.  The Board observes that the Veteran submitted the revised February 2009 private opinion in November 2011, before the March 2012 VA examination was conducted.    

The March 2012 VA examination report also fails to address the Veteran's assertions, as supported by the original and revised February 2009 private medical statements, that his back disability is secondary to his bilateral knee disability.  The Board observes that the Veteran submitted the original and revised February 2009 private opinions before the March 2012 VA examination was conducted.  

Moreover, the Board's October 2011 remand specifically requested the VA examiner to address whether any lumbar spine disability was due to or aggravated by the Veteran's bilateral knee disability, if the latter was determined to be related to the Veteran's active duty.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

As a result, the Board finds that the March 2012 VA examination report is inadequate, and additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2012) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of his currently diagnosed lumbar spine and bilateral knee disabilities.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address the following:

a.  Whether the Veteran's lumbar spine disorder is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), in any way etiologically related, in whole or in part, to his active service.  In offering this opinion, the examiner is requested to specifically address the Veteran's air assault training, as well as any training involving rappelling out of helicopters.

b.  Whether the Veteran's bilateral knee disability is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), in any way etiologically related, in whole or in part, to his active service.  In offering this opinion, the examiner is requested to specifically address the Veteran's air assault training, as well as any training involving rappelling out of helicopters. 

c.  If, and only if, question (b) is answered in the affirmative, opine as to whether the Veteran's lumbar spine disability is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) proximately due to his bilateral knee disability. 

i.  If answered in the negative, opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's lumbar spine disability has been aggravated (worsened beyond normal progression) by his bilateral knee disability.

A detailed rationale must be provided for all opinions rendered.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


